         Case 5:20-cv-00642-JKP Document 25 Filed 02/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 JACK MILLER, ANNABEL CAMP-
 BELL, MATTHEW PESINA, LISA
 PESINA, M. P., A MINOR; AND J. G.,
 A MINOR;

        Plaintiffs,

 v.                                                                No. SA-20-CV-00642-JKP

 CHIEF JOSEPH SALVAGGIO, et al.,

        Defendants.

                                     REFERRAL ORDER

       On this date the Court considered the status of this action. In accordance with the authority

vested in the United States Magistrate Judge pursuant to Local Rule CV-72 and Appendix C of the

Local Rules for the Assignment of Duties to United States Magistrate Judges, and pursuant to 28

U.S.C. § 636(b), the Court refers Counsel Solomon M. Radner’s Motion to Withdraw as Counsel

for Plaintiffs (ECF No. 24) to United States Magistrate Judge Richard B. Farrer for determination

or recommendation as warranted.

       It is so ORDERED this 9th day of February 2021.



                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE
